Citation Nr: 1016187	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  08-11 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
generalized arthritis.   
 
2.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran had verified active duty in the Army from August 
1979 to May 1982.  He also had additional service in the Army 
National Guard, including a period of active duty for 
training from January 1975 to May 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 RO rating decision that 
denied service connection for generalized arthritis on a de 
novo basis.  By this decision, the RO also denied service 
connection for a low back disability.  

The Board observes that the June 2006 RO decision (noted 
above) denied service connection for generalized arthritis on 
a de novo basis.  The Board notes, however, that service 
connection for generalized arthritis was previously denied in 
a final May 1991 RO decision.  Therefore, the Board must 
address whether the Veteran submitted new and material 
evidence to reopen his claim for entitlement to service 
connection for generalized arthritis.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a VA Form 9, received in April 2008, the Veteran requested 
a hearing before the Board sitting at the RO (i.e. Travel 
Board hearing).  

In a subsequent statement received in March 2010, however, 
the Veteran specifically requested a Board videoconference 
hearing.  

As the Veteran has requested a Board videoconference hearing, 
the case must be returned to the RO to arrange such a 
hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704 (2006).  

Accordingly, this case is REMANDED for the following:  

The RO should schedule the Veteran for a 
Board videoconference hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


